Weltner, Justice.
Wyatt was convicted of murder and sentenced to life imprisonment on March 27, 1974. He now appeals a denial of his motion to file an out-of-time appeal, contending that he was unaware of appellate procedures.
*589Decided December 3, 1981.
J. Lester Wyatt, pro se.
Dupont K. Cheney, District Attorney, for appellee.
A hearing was held, with appellant present, and the trial court found that the appellant, then represented by counsel, had requested that an appeal previously filed by his counsel be withdrawn, which was accomplished by an order dated September 10, 1974.
The trial court thus denied the request for an out-of-time appeal, finding: “That defendant was obviously aware of his right to an appeal and knowing the consequences of his actions and with an awareness of his rights requested that his attorney dismiss his appeal.”
We affirm.

Judgment affirmed.


All the Justices concur.